USCA4 Appeal: 19-7821      Doc: 25         Filed: 08/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-7821


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BERNARD KING, a/k/a Shaborn,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:94-cr-00163-RBS-14)


        Submitted: August 8, 2022                                         Decided: August 12, 2022


        Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Bernard King, Appellant Pro Se. Richard Daniel Cooke, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7821      Doc: 25         Filed: 08/12/2022      Pg: 2 of 2




        PER CURIAM:

               Bernard King appeals the district court’s order granting his motion for a sentence

        reduction under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132

        Stat. 5194, 5222. The court determined that King was eligible for relief and reduced his

        sentence from life to 420 months’ imprisonment. After reviewing the record, we conclude

        that the district court did not abuse its discretion in resentencing King or plainly err in

        failing to consider the nonretroactive rule announced in Apprendi v. New Jersey, 530 U.S.

        466 (2000). Even if King advanced his argument based on Apprendi in the district court,

        there is no evidence that the court would have reduced King’s sentence to 240 months’

        imprisonment. The court explicitly determined that the 420-month sentence was sufficient

        and not greater than necessary. Accordingly, we affirm the district court’s order. We deny

        King’s motions for his release and to vacate and remand. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2